Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on February 24, 2022 has been entered.

Applicant’s Amendment dated February 24, 2022 has been carefully considered. The claims have been amended to overcome the rejections under 35 USC 112(a), as noted during the interview of January 22, 2022, and as set forth in Applicant’s Remarks dated February 24, 2022. Correction of these matters is noted with appreciation.

The amended claims are rejected under 35 USC 103 as set forth in detail below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Spruce 2013/0129508 in view of Nielsen 2009/0185901 and Nielsen 2010/0301604.
Spruce discloses a method for protecting an idling wind turbine power system 36 (note paragraphs [0032], [0042], [0044], [0046], and [0049], for example) from damage during loss of grid power (note paragraphs [0033] and [0047], for example) substantially as claimed, the wind turbine power system having a plurality of rotor blades 38, the method comprising: monitoring an incoming wind direction at the wind turbine power system (via controller 100 which determines a yaw error which is the difference between the current wind direction and the direction of the nacelle); determining whether the wind direction is changing at a predetermined attack angle, rotating at least one of the plurality of rotor blades of the wind turbine power system to a pitch angle that is offset from a feather position by a predetermined number of degrees (note paragraphs [0042] and [0047], for example) to reduce or eliminate flutter phenomenon from occurring (claim 1).
Rotating at least one of the plurality of rotor blades of the wind turbine power system to the pitch angle that is offset from a feather position by the predetermined number of degrees further comprises rotating each of the plurality of rotor blades by a different number of degrees (note paragraphs [0010], [0042], and [0047], for example) (claim 6).
The feather position comprises a position in which a chord of the at least one of the plurality of rotor blades is inline with the incoming wind direction at stand still (claim 7).

However, Spruce does not disclose the predetermined number of degrees being less than or equal to 10 degrees (claim 1), and does not disclose determining a rotor position or rotor orientation of the wind turbine power system, and rotating at least one of the rotor blades to another pitch angle when the rotor position or the rotor orientation are indicative of the flutter phenomenon occurring (claim 1).

Nielsen 2009/0185901 shows a wind turbine 1 having blades 5, with blade pitch angles being offset to between 3 and 8 degrees from a feather position if flutter (blade oscillations) is detected, as a range which is acceptable during operation of the wind turbine.

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to select the predetermined number of degrees in Spruce as being between 3 and 8 degrees, as taught by Nielsen 2009/0185901, as a range which is acceptable during operation of the wind turbine.

Nielsen 2010/0301604 shows a wind turbine 1 having blades 5, with a rotor position or rotor orientation of the wind turbine power system (yaw mechanism referred to as 24, 25) that is detected via 22 when blade flutter (oscillation occurs), for the purpose of damping or eliminating the flutter.  

It would have been further obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to form the modified wind turbine power system of Spruce such that it includes determining a rotor position or rotor orientation of the wind turbine power system, as taught by Nielsen 2010/0301604, for the purpose of damping or eliminating the flutter. This modification results in rotating at least one of the rotor blades to another pitch angle when (after) the rotor position or the rotor orientation are indicative of the flutter phenomenon occurring, during operation.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Spruce 2013/0129508 and Nielsen 2009/0185901 and Nielsen 2010/0301604 as applied to claim 1 above, and further in view of Yoshida 2008/0304964.
The modified wind turbine power system of Spruce shows all of the claimed subject matter except for rotating at least one of the plurality of rotor blades of the wind turbine power system to the pitch angle that is offset from a feather position by the predetermined number of degrees further comprises rotating each of the plurality of rotor blades by a different number of degrees.

Yoshida shows a method for protecting an idling wind turbine power system from damage during loss of grid power (note paragraphs [0004] and [0007], for example), the wind turbine power system having a plurality of rotor blades 1, the method comprising: monitoring an incoming wind direction WD at the wind turbine power system via an anemoscope provided in a nacelle 2; and, when the incoming wind direction is changing at a predetermined attack angle, rotating at least one of the plurality of rotor blades of the wind turbine power system to a pitch angle that is offset from a feather position by a predetermined number of degrees to reduce and/or eliminate flutter phenomenon from occurring (note paragraph [0020], for example).  Rotating at least one of the plurality of rotor blades of the wind turbine power system to the pitch angle that is offset from a feather position by the predetermined number of degrees further comprises rotating each of the plurality of rotor blades by the same number of degrees (paragraph [0022]), for the purpose of having equal offsets at a rotor of the wind turbine.

It would have been further obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to form the modified wind turbine power system of Spruce such that rotating at least one of the plurality of rotor blades of the wind turbine power system to the pitch angle that is offset from a feather position by the predetermined number of degrees further comprises rotating each of the plurality of rotor blades by a different number of degrees, as taught by Yoshida, for the purpose of having equal offsets at a rotor of the wind turbine.
Claims 11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Spruce 2013/0129508 in view of Nies 2011/0211961 and Nielsen 2009/0185901 and Nielsen 2010/0301604.
Spruce discloses a backup control system for protecting an idling wind turbine power system from damage during loss of grid power substantially as claimed, the backup control system comprising: a pitch control system having an auxiliary power supply and a plurality of pitch drive mechanisms communicatively coupled to the auxiliary power supply via a communication link, wherein, during the loss of grid power, the auxiliary power supply powers the pitch control system to implement a control scheme for the wind turbine power system, the control scheme comprising: monitoring an incoming wind direction at the wind turbine power system; determining whether the wind direction is changing at a predetermined attack angle; and rotating at least one of the plurality of rotor blades of the wind turbine power system to a pitch angle that is offset from a feather position by a predetermined number of degrees to reduce or eliminate flutter phenomenon from occurring (claim 11).
Rotating at least one of the plurality of rotor blades of the wind turbine power system to the pitch angle that is offset from a feather position by the predetermined number of degrees further comprises rotating each of the plurality of rotor blades by a different number of degrees (claim 16).

However, Spruce does not disclose a backup control system comprising: the pitch control system having an auxiliary power supply and the plurality of pitch drive mechanisms communicatively coupled to the auxiliary power supply via a communication link (claim 11).
Nies shows a backup control system for a wind turbine 100 having blades 108, the backup control system comprising: a pitch control system inside of 112 having an auxiliary power supply and a plurality of pitch drive mechanisms 114 communicatively coupled to the auxiliary power supply via an inherent communication link which provides backup energy (paragraph [0019], for the purpose of allowing for pitch control of the blades during loss of grid power.

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to provide the wind turbine power system of Spruce with a backup control system comprising: the pitch control system having an auxiliary power supply and the plurality of pitch drive mechanisms communicatively coupled to the auxiliary power supply via a communication link, as taught by Nies, for the purpose of allowing for pitch control of the blades during loss of grid power.

The modified wind turbine power system of Spruce shows all of the claimed subject matter except for the predetermined number of degrees being less than or equal to 10 degrees (claim 11), and except for determining a rotor position or rotor orientation of the wind turbine power system, and rotating at least one of the rotor blades to another pitch angle when the rotor position or the rotor orientation are indicative of the flutter phenomenon occurring (claim 11).

Nielsen 2009/0185901 shows a wind turbine 1 having blades 5, with blade pitch angles being offset to between 3 and 8 degrees from a feather position if flutter (blade oscillations) is detected, as a range which is acceptable during operation of the wind turbine.
It would have been further obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to select the predetermined number of degrees in Spruce as being between 3 and 8 degrees, as taught by Nielsen 2009/0185901, as a range which is acceptable during operation of the wind turbine.

Nielsen 2010/0301604 shows a wind turbine 1 having blades 5, with a rotor position or rotor orientation of the wind turbine power system (yaw mechanism referred to as 24, 25) that is detected via 22 when blade flutter (oscillation occurs), for the purpose of damping or eliminating the flutter.  

It would have been further obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to form the modified wind turbine power system of Spruce such that it includes determining a rotor position or rotor orientation of the wind turbine power system, as taught by Nielsen 2010/0301604, for the purpose of damping or eliminating the flutter. This modification results in rotating at least one of the rotor blades to another pitch angle when (after) the rotor position or the rotor orientation are indicative of the flutter phenomenon occurring, during operation.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Spruce 2013/0129508 and Nies 2011/0211961 and Nielsen 2009/0185901 and Nielsen 2010/0301604 as applied to claim 11 above, and further in view of Yoshida 2008/0304964.
The modified wind turbine power system of Spruce shows all of the claimed subject matter except for except for rotating at least one of the plurality of rotor blades of the wind turbine power system to the pitch angle that is offset from a feather position by the predetermined number of degrees further comprises rotating each of the plurality of rotor blades by a different number of degrees.

Yoshida shows a method for protecting an idling wind turbine power system from damage during loss of grid power (note paragraphs [0004] and [0007], for example), the wind turbine power system having a plurality of rotor blades 1, the method comprising: monitoring an incoming wind direction WD at the wind turbine power system via an anemoscope provided in a nacelle 2; and, when the incoming wind direction is changing at a predetermined attack angle, rotating at least one of the plurality of rotor blades of the wind turbine power system to a pitch angle that is offset from a feather position by a predetermined number of degrees to reduce and/or eliminate flutter phenomenon from occurring (note paragraph [0020], for example).  Rotating at least one of the plurality of rotor blades of the wind turbine power system to the pitch angle that is offset from a feather position by the predetermined number of degrees further comprises rotating each of the plurality of rotor blades by the same number of degrees (paragraph [0022]), for the purpose of having equal offsets at a rotor of the wind turbine.

It would have been further obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to form the modified wind turbine power system of Spruce such that rotating at least one of the plurality of rotor blades of the wind turbine power system to the pitch angle that is offset from a feather position by the predetermined number of degrees further comprises rotating each of the plurality of rotor blades by a different number of degrees, as taught by Yoshida, for the purpose of having equal offsets at a rotor of the wind turbine.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher Verdier whose telephone number is (571)272-4824. The examiner can normally be reached Monday-Friday 7:00-3:30.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowksi can be reached on 571-270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Christopher Verdier/Primary Examiner, Art Unit 3745